            Case 3:20-cv-01365-JBA Document 44 Filed 08/05/21 Page 1 of 7




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT


  CATHAY CAPITAL HOLDINGS II, LP,
            Plaintiff,                                   Civil No. 3:20cv1365 (JBA)
            v.

  TING ZHENG,
            Defendant.                                   August 5, 2021


                 RULING GRANTING LEAVE TO DEFENDANT TO AMEND ITS NOTICE OF
                                      REMOVAL
       Plaintiff Cathay Capital Holdings II, LP filed this Complaint in the Connecticut Superior

Court for misappropriation of trade secrets, misappropriation of non-trade property, civil

theft, breach of fiduciary duty, unfair competition, and unjust enrichment. (Compl., Ex. A to

Notice of Removal [Doc. # 1-1].) Defendant removed the action to the federal district court

on the basis of several arbitration agreements between the parties that it says are governed

by the Convention on the Recognition and Enforcement of Foreign Arbitral Awards, 9 U.S.C.

§§ 201 to 208 (“New York Convention”), which confers subject matter jurisdiction on the

federal courts in disputes related to arbitration provisions governed by the Convention.

(Notice of Removal [Doc. # 1] ¶¶ 5-6.) Plaintiff filed a motion to remand, arguing that

Defendant failed to establish that this action relates to any arbitration provision. (Pl.’s Mem.

in Supp. of Mot. to Remand [Doc. # 27] at 14.) Defendant opposes, arguing that its Notice of

Removal is adequate, or in the alternative, that it be permitted to amend its Notice of

Removal to address deficiencies identified by the Court. (Def.’s Mem. in Opp. to Mot. to

Remand [Doc. # 30].)

       I.         Background

       Plaintiff is a private equity fund that directly invests in China. (Compl. ¶ 6.) In 2012,

Plaintiff entered into a Share Subscription Agreement with Great Trade, a company of which

                                               1
         Case 3:20-cv-01365-JBA Document 44 Filed 08/05/21 Page 2 of 7




Defendant Ting Zheng was the CEO and an officer. (Id. ¶¶ 11, 13.) Great Trade has two main

operating companies, one of which is called Guangzhou WOT Mechanical Equipment

company and the other of which is called Fuzhou Minyue Mechanical & Electrical Co. (Id. ¶

11.) Plaintiff invested significant additional funds in Great Trade in November 2015, bringing

its stake to forty percent and making it the only preferred shareholder. (Id. ¶ 14.) Three of

the four remaining shareholders were related to Defendant. (Id. ¶ 15.) After making the

initial investment, Plaintiff and Defendant worked closely together to infuse capital into WOT

Mechanical, which Plaintiff believed held substantial growth potential. (Id. ¶¶ 16, 17.)

       In November 2015, the Parties entered into a new subscription agreement that

provided for certain preferred payments to Plaintiff, which were guaranteed by Defendant.

(Id. ¶¶ 21, 22.) Defendant never made the payments, which total approximately $97 million.

(Id. ¶ 23.) This subscription agreement contains an arbitration clause which requires that

disputes be settled through arbitration at the Hong Kong International Arbitration Centre in

accordance with the UNCITRAL rules in effect at the time the agreement was made. (Notice

of Removal ¶ 4.) Plaintiff asserts no breach of contract claims.

       In April 2020, Plaintiff discovered that Defendant had secretly created a new

company called Shanghai Yuede Electromechanical Equipment Co., Ltd. (“Yuede”) in

December 2018, which he operated in direct competition with WOT Mechanical. (Compl. ¶¶

29-30.) This action benefitted the other shareholders while harming Plaintiff. (Id. ¶ 53.) All

of Plaintiff’s claims relate to this alleged misconduct.

       In its Notice of Removal, Defendant represents that the written agreements between

the parties “requir[e] that disputes be settled through arbitration at the Hong Kong

International Arbitration Centre in accordance with the UNCITRAL rules then in effect” and

that the arbitration agreements fall under the New York Convention, which confers subject

matter jurisdiction on the district court in matters relating to an arbitration agreement that

falls under the Convention. (Notice of Removal ¶¶ 4-7 (citing Beiser v. Weyler, 284 F.3d 665,


                                                2
             Case 3:20-cv-01365-JBA Document 44 Filed 08/05/21 Page 3 of 7




669 (5th Cir. 2002)). In response, Plaintiff filed a Motion to Remand asserting that Defendant

“does not meet his burden of showing the requisite connection between, on the one hand,

the alleged wrongful conduct that Cathay is pursuing in its state court complaint and, on the

other hand, the arbitration provisions that Zheng’s Notice of Removal References. (Pl.’s

Remand Mem. at 5.) Defendant both opposes remand and requests that the Court compel

arbitration and stay the case pending the outcome of the arbitration. (Def.’s Mem. in Opp.

[Doc. # 30].)

       II.      Discussion

       “Normally, ‘out of respect for the independence of state courts, and in order to control

the federal docket, federal courts construe the removal statute narrowly, resolving any

doubts against removability.’” Goel v. Ramachandran, 823 F. Supp. 2d 206, 209 (S.D.N.Y 2011)

(quoting Stan Winston Creatures, Inc. v. Toys “R” Us, Inc., 314 F. Supp. 2d 177, 179 (S.D.N.Y.

2003)). But § 205 of the New York Convention has been interpreted to provide for “easy

removal” that “confer[s] jurisdiction liberally.” Id. at 209-210 (quoting Beiser, 284 F.3d at

674); see also York Hannover Holding A.G. v. Am. Arb. Ass’n, 794 F. Supp. 118, 120 (S.D.N.Y.

1992). Indeed, § 205 “added one of the broadest removal provisions . . . in the statute books”

such that “the general rule of construing statutes strictly against removal cannot apply to

[New York Convention] cases.” Acosta v. Master Maintenance and Const. Inc., 452 F.3d 373,

377 (5th Cir. 2006).

       “The goal of the Convention is to promote the enforcement of arbitral agreements in

contracts involving international commerce so as to facilitate international business

transactions and to unify the standards by which agreements to arbitrate are observed.”

Smith/Enron Cogeneration Ltd. P’ship v. Smith Cogeneration Int’l, Inc., 198 F.3d 88, 92 (2d Cir.

1999) (citation omitted). “The adoption of the Convention by the United States promotes the

strong federal policy favoring arbitration of disputes, particularly in the international

context.” Id.


                                               3
          Case 3:20-cv-01365-JBA Document 44 Filed 08/05/21 Page 4 of 7




       “The Convention . . . set[s] forth four basic requirements for enforcement of

arbitration agreements under the Convention: (1) there must be a written agreement; (2) it

must provide for arbitration in the territory of a signatory of the convention; (3) the subject

matter must be commercial; and (4) it cannot be entirely domestic in scope.” Id. And the

Convention’s provision provides:

       Where the subject matter of an action or proceeding pending in a State court relates
       to an arbitration agreement or award falling under the Convention the defendant . . .
       may, at any time before the trial thereof, remove such action or proceeding to the
       district court of the United States for the district and division embracing the place
       where the action or proceeding is pending. The procedure for removal of causes
       otherwise provided by law shall apply, except that the ground for removal provided
       in this section need not appear on the face of the complaint but may be shown in the
       petition for removal.
9 U.S.C. § 205.

       “The party asserting federal jurisdiction generally bears the burden of proving that

the case is properly in federal court.” Goel, 823 F. Supp. 2d at 211. “Where, as here,

jurisdiction is asserted by a defendant in a removal petition, it follows that the defendant has

the burden of establishing that removal is proper.” United Food & Com. Workers Union, Loc.

919 v. CenterMark Props. Meriden Sq., Inc., 30 F.3d 298, 301 (2d Cir. 1994).

       Defendant’s Notice of Removal asserts that “Cathay and Zheng entered into several

written agreements” that “contain dispute resolution clauses, requiring that disputes be

settled through arbitration” and that “[t]hese arbitration agreements fall under the . . . New

York Convention” because “they are written agreements providing for arbitration in the

territory of China – a signatory to the New York Convention – about commercial subject

matters” and are “not entirely domestic in scope.” (Notice of Removal ¶ 4.) Defendant does

not give any further detail as to the content of the arbitration agreements in its Notice of

Removal. However, in its opposition to Plaintiff’s Motion to Remand, Defendant references

its Motion to Compel Arbitration, filed the same day as its Memorandum in Opposition, which




                                               4
          Case 3:20-cv-01365-JBA Document 44 Filed 08/05/21 Page 5 of 7




includes copies of the arbitration agreements. (See Mem. Opposing Mot. to Remand [Doc. #

30] at 17, n.6.)

       The Convention requires that the complaint and petition for removal demonstrate

that the subject matter of an action pending in state court “relates to” an arbitration subject

to the Convention. 9 U.S.C. § 205. The Second Circuit has not interpreted the meaning of the

phrase “relates to” in this context. However, several courts in this circuit have embraced the

interpretation of the Fifth Circuit, which gives a particularly expansive reading of “relates

to,” Kolel Beth Yechiel Mechil of Tartikov, Inc. v. YLL Irrevocable Trust, 863 F. Supp. 2d 351,

355 (S.D.N.Y. 2012) (“The handful of relevant decisions in this District have applied, without

explicitly adopting, the broad interpretation of § 205 articulated by the Fifth Circuit in

Beiser.”), as has every other circuit that has confronted the issue, Outokumpu Stainless USA,

LLC v. Coverteam SAS, 902 F.3d 1316, 1323 (11th Cir. 2018), rev’d and remanded on other

grounds, 140 S. Ct. 1637 (explaining that the Eighth and Ninth Circuits have adopted Beiser).

       In Beiser, the principal of a consulting company brought suit in his individual capacity

regarding an oil investment that was financed by an agreement between the consulting

company and a non-party, which contained the arbitration provision. 284 F.3d at 666-667.

The plaintiff challenged the federal court’s jurisdiction since he had signed the arbitration

agreement only as an agent of the corporation, which did not bind him personally. Id. at 667.

In rejecting the plaintiff’s argument, the Fifth Circuit held that plain meaning of “relates to”

sweeps broadly and that “whenever an arbitration agreement falling under the Convention

could conceivably affect the outcome of the plaintiff’s case, the agreement ‘relates to’ the

plaintiff’s suit” within the meaning of § 205. Id. at 669. Thus “absent the rare frivolous

petition for removal, as long as the defendant claims in the petition that an arbitration clause

provides a defense, the district court will have jurisdiction to decide the merits of that claim.”

Id. at 671-672. The Fifth Circuit explained that this expansive view comports with the plain

meaning of “relates to,” avoids requiring courts to make a merits inquiry at the jurisdictional


                                                5
         Case 3:20-cv-01365-JBA Document 44 Filed 08/05/21 Page 6 of 7




stage, and preserves defendants’ appellate opportunities should the court conclude that the

arbitration clause does not provide a defense at the merits stage. 1 Id.

       Although Beiser interprets “relates to” broadly, the scope cannot be limitless because

“arbitration under the FAA is a matter of consent, not coercion.” See SanDisk Corp. v. SK Hynix

Inc., 84 F. Supp. 3d 1021, 1030 (N.D. Cal. 2015) (internal quotations omitted). The Court

cannot accept mere conclusory allegations in a notice of removal that an agreement is

covered by the Convention because to do so could result in permitting the “frivolous

petition[s] for removal” excluded by Beiser. See Leite v. Crane Co., 749 F.3d 1117, 1122 (9th

Cir. 2014) (“Like plaintiffs pleading subject-matter jurisdiction under Rule 8(a)(1), a

defendant seeking to remove an action may not offer mere legal conclusions; it must allege

the underlying facts supporting each of the requirements for removal jurisdiction.”) And

according to the terms of the statute, the Court cannot look beyond the face of the complaint

and the petition for removal in deciding whether jurisdiction exists. 9 U.S.C. § 205. Thus the

Court finds that Defendant’s Notice of Removal, which neither attaches the agreements at

issue nor gives detail to the content of the agreements, is insufficient for the Court to evaluate

whether the agreements relate to the litigation.

       Under traditional removal rules, a party may amend defective allegations of

jurisdiction at any time prior to remand. See Fuller v. Exxon Corp., 131 F. Supp. 2d 1323, 1327

(S.D. Al. 2001) (“After the thirty day period [permitting removal] has expired . . ., a party may

only amend defective allegations of jurisdiction pursuant to 28 U.S.C. § 1653.”) However,

such an amendment may only set out more specifically the grounds for removal that have

already been stated and cannot assert a new ground of jurisdiction. Id. at 1327-1328. While


1
 If a district court remanded a case for lack of subject matter jurisdiction, no appeal would
be available and this “would be in tension with the solicitude with which federal law
generally treats arbitration.” Id. at 672-673. The lack of appellate review would also mean
that res judicata could not bind the state court to which the case was remanded, thereby
permitting defendants to relitigate the issue and allow the state court to reach a different
conclusion about the dispute’s arbitrability than the federal court. Id. at 674.
                                                6
          Case 3:20-cv-01365-JBA Document 44 Filed 08/05/21 Page 7 of 7




the Court’s research located no case invoking 28 U.S.C. § 1653 as a basis for permitting

amendment of a defective notice of removal under § 205, there is no reason why invocation

of § 1653 is inappropriate. Indeed, § 205 “added one of the broadest removal provisions . . .

in the statute books,” which permits removal up until trial, Acosta v. Master Maintenance and

Const., Inc., 452 F.3d 373, 377 (5th Cir. 2006), in contrast with 28 U.S.C. § 1446(b)(B), which

permits removal until “30 days after receipt by or service on that defendant of the initial

pleading or summons.” It would make little sense to construe such a liberal removal

provision to have uniquely narrow requirements for amendment absent any such indication

in the statutory language. Moreover, the absence of any caselaw invoking § 1653 as a basis

for amendment in a § 205 removal is not unsurprising since “[f]ew published decisions

concern § 205 removal and fewer still address removal and subject matter jurisdiction at any

length.” Samsun Logix Corp. v. Bank of China, 740 F. Supp. 2d 484, 487 (S.D.N.Y. 2010).

       III.    Conclusion

       Given the broad removal provision in § 205 and the general rule permitting

amendment of a notice of removal at any time, so long as it does not assert a new

jurisdictional ground, the Court grants Defendant’s request for leave to amend its notice of

removal. Defendant shall file an amended notice of removal on or before August 16, 2021

that gives sufficient detail for the Court to determine whether the agreements at issue relate

to the litigation.

                                                          IT IS SO ORDERED.

                                           _______________________/s/________________________

                                                           Janet Bond Arterton, U.S.D.J.

                             Dated at New Haven, Connecticut this 5th day of August 2021




                                              7
